Citation Nr: 0901968	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In his February 2007 VA Form 9, the veteran stated that he 
could not work safely due to pain in his knees.  At his March 
2008 Travel Board hearing, the veteran testified that he 
could no longer work as a police officer because of his knee, 
and that he felt that he would perform poorly at job 
interviews because of his cane and limp.  The Board 
interprets the veteran's February 2007 statement as an 
informal claim for entitlement to a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disability and refers this issue to the RO for adjudication.  

FINDINGS OF FACT

1.  The veteran's service-connected right knee disability 
involves degenerative arthritis confirmed by x-ray findings. 

2.  The service-connected right knee is not manifested by 
flexion limited to 45 degrees or extension limited to 10 
degrees.  He does not have additional functional loss due to 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  

3.  The evidence shows that the veteran has slight recurrent 
instability in his right knee.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes (DC) 5003, 5260, 5261 (2008).

2.  The criteria for a separate 10 percent rating for 
instability of the right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim, as it was in this 
case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).

In May 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The May 2005 letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
send medical records showing his service connected disability 
has increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  He was 
informed that evidence could include statements from his 
doctor, clinical findings, laboratory results, or statements 
from individuals who could describe their personal 
observations of his disability.  

The Board finds that the content of the May 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of the need to 
submit evidence showing that his service-connected right knee 
disability had worsened.  He was advised of his opportunities 
to submit additional evidence.  Subsequently, a January 2007 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

During the pendency of the appeal Court held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

The May 2005 VA letter failed to comply with all of the 
requirements outlined in Vazquez-Flores.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, Vazquez-Flores, 22 Vet. App. at 48.  ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran demonstrated actual knowledge of not only the need to 
demonstrate a worsening or increase in severity of the 
disability but also the specific criteria required to warrant 
an increased evaluation under the appropriate diagnostic code 
for his knee disability.  For example, at his March 2008 
Travel Board hearing, he testified that his knee was 
unstable, locked, gave way, and made him unable to remain 
employed.  As such, the veteran has demonstrated an awareness 
of how he can substantiate his claim under DC 5257.  
Additionally, the diagnostic criteria used to determine the 
relative severity of the veteran's disability under DCs 5003, 
5260, and 5261 were provided to him in the January 2007 SOC.  
While the specific criteria for DC 5257 were not included in 
the SOC, the November 2005 rating decision informed the 
veteran that a 10 percent evaluation was warranted under DC 
5257 if there is slight recurrent subluxation or lateral 
instability.  A reasonable person could be expected to read 
and understand these criteria, and that evidence showing his 
disability met the requirements for a higher rating was 
needed for an increase to be granted.  Therefore proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

A post-decisional February 2007 letter informs the veteran 
that a downstream disability rating and effective date would 
be assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The veteran was given an 
opportunity to respond to this letter and in a May 2007 
rating decision and an August 2007 Supplemental Statement of 
the Case, his claim was readjudicated.  Given the foregoing, 
the veteran has not been prejudiced.  


Increased Evaluation Claim 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.
Based upon the guidance of the Court in Hart v. Mansfield, 
supra, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
evaluated as 10 percent disabling under DC 5003, degenerative 
arthritis.  38 C.F.R. § 4.71a.  

Arthritis

Under DC 5003, the disability is evaluated based upon 
limitation of motion of the affected part.  When limitation 
of motion is noncompensable, a 10 percent rating is warranted 
when there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is warranted where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a.  Although the RO originally evaluated the 
veteran under DC 5257, other impairment of the knee, in the 
January 2007 SOC, the RO increased the veteran's evaluation 
to 10 percent based upon the criteria in DC 5003.  

As discussed below, the veteran's limitation of motion, even 
when considering painful motion and functional loss, is 
noncompensable.  The RO assigned a 10 percent evaluation 
under DC 5003 based upon x-ray evidence of arthritis and some 
noncompensable limitation of flexion.  

Limitation of Flexion and Extension

Under DC 5260, a noncompensable evaluation is warranted when 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when flexion of the leg is limited to 45 degrees.  
A 20 percent rating is warranted when flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when extension of the leg is limited to 10 degrees.  
A 20 percent rating is warranted when extension is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

A March 2000 private medical record from Dr. K. L. showed 
that the veteran had 0 degrees of extension (normal) and 90 
degrees of flexion (140 degrees is normal), with pain.  His 
November 2005 VA examination showed him to have 0 degrees of 
extension and 120 degrees of flexion, with pain from 100 to 
120 degrees.  A February 2006 VA treatment record showed his 
right knee to have normal range of motion, from 0 to 140 
degrees.  At his April 2007 VA examination, his extension was 
0 degrees and his flexion was 120 degrees.  He felt pain from 
90 to 80 degrees.  

To warrant a compensable evaluation for loss of flexion, his 
flexion would have to be limited to 45 degrees.  38 C.F.R. 
§ 4.71a.  The evidence does not show that his right knee 
flexion is limited to 45 degrees.  In fact, the disability 
does not meet the criteria for a noncompensable evaluation.  
Therefore, he is not entitled to a compensable evaluation 
under DC 5260 for his right knee knee.  38 C.F.R. § 4.71a.  

The veteran's right knee disability does not meet the 
criteria for a compensable evaluation under DC 5261.  To 
warrant a compensable evaluation for loss of extension, his 
extension would have to be limited to 10 degrees, which is 
not shown by the evidence.  38 C.F.R. § 4.71a.  The evidence 
shows that the veteran consistently has a normal extension of 
0 degrees.  Therefore, he is not entitled to a compensable 
evaluation under DC 5261.  Id.  

When an evaluation of a disability is based upon limitation 
of motion, such as under DC 5260 or 5261, the Board must also 
consider, in conjunction with the otherwise applicable 
Diagnostic Code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In September 2005, the veteran complained of knee pain to V. 
G., a private physician's assistant.  V. G. did not make an 
objective finding as to loss of range of motion due to pain.  

At his November 2005 VA examination, the veteran stated that 
he was in constant pain, and rated it as a 7 on a scale of 1 
(least painful) to 10 (most painful).  He reported flare-ups 
every other month that increased his pain level to 10 and 
prevented him from putting on his socks and made it hard to 
pull up his pants.  He could not run due to his knee 
disability.  He reported pain with extension, weakness, and 
poor coordination requiring use of a cane.  Upon examination, 
the veteran had crepitus and his size prevented him from 
standing with his knees in anatomical alignment.  He had a 
range of motion from 0 to 120 degrees with pain from 100 to 
120 degrees.  After repetitive motion, the veteran did not 
have additional loss of range of motion.  The examiner did 
not find evidence of poor coordination, atrophy, or fatigue.  
The examiner did not indicate that the painful motion would 
cause the veteran's disability to meet the criteria for a 
compensable rating by limiting his flexion to 45 degrees and 
his extension to 10 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261.  In fact, the veteran did not even report having pain 
at the ranges of motion which would warrant a compensable 
rating.

In February 2006, the veteran complained of knee pain and 
stated that it limited his ability to exercise and made it 
difficult to keep his job as a police officer.  

In February and March 2007, the veteran's wife and two 
daughters submitted statements that the veteran used a cane, 
could not walk for long distances, had found it very painful 
to move from a sitting to standing position.  

At his April 2007 VA examination, his range of motion was 
from 0 to 120 degrees, with pain from 80 to 90 degrees.  He 
did not have additional limitation of motion upon repetitive 
use.  The examiner noted that the veteran had intermittent, 
but frequent use of a cane.  The veteran complained of 
weakness and stiffness, but these were not found on 
examination.  He reported weekly flare ups.  Although he 
found painful motion from 80 to 90 degrees, the examiner did 
not indicate that the painful motion would cause the 
veteran's disability to meet the criteria for a compensable 
rating by limiting his flexion to 45 degrees and his 
extension to 10 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

At his March 2008 Travel Board hearing, the veteran reported 
that he could not work as a police officer because of his 
right knee disability.  He could not stand for more than 30 
minutes due to pain, and could not ride horses or walk a long 
distances.  He had a prescription for Celebrex for pain 
relief.  On a scale of 1 (least painful) to 10 (most 
painful), he rated his pain as a 6 or 7.  

Since there is no objective evidence showing that the veteran 
has sufficient weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse to reduce his flexion or extension to 
compensable levels (45 degrees of flexion or 10 degrees of 
extension), he is not entitled to an additional increase in 
his disability rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a; see also DeLuca, 8 Vet. App. at 206.  

Instability of the Right Knee

Under DC 5257, a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

DC 5257 is based upon instability and subluxation, not 
limitation of motion, as a result, the criteria set forth in 
DeLuca do not apply.  DeLuca, 8 Vet. App. at 206.  

The veteran's November 2005 VA joints examination report 
noted that he used a cane to help him walk.  His drawer 
tests, Lachman's test, and McMurray's sign were all negative, 
indicating that his right knee did not have instability.  The 
examiner made a finding that there was no instability in the 
veteran's right knee.  

In February 2007, S. L., the veteran's daughter, stated that 
he used a cane.  In March 2007, I. S., the veteran's 
daughter, also stated that he needed a cane.  

At his April 2007 VA joints examination, the physician found 
that the veteran did not have instability in his right knee.  
He had no locking, dislocation, clicks, snaps, or crepitus, 
and his McMurray sign (used to evaluate for meniscus tear) 
was negative.  He had some grinding.  The physician found 
that there was no instability in the examination portion of 
his report.  In the conclusion portion of his report, 
however, he found that the veteran had severe degenerative 
joint disease (DJD) and secondary instability with complete 
surgical absence of ACL.  

At his March 2008 Travel Board hearing, the veteran testified 
that his knee gave way, and that he fell once in the previous 
six months.  He stated that he learned to compensate for his 
unstable knee by being very careful when walking, and 
favoring his left leg to avoid causing his right knee to give 
way.  He testified that he used a cane for stabilization, and 
that if he did not use it, he would fall more often.  

The November 2005 VA examination report provides evidence 
against the veteran's claim because it finds that there was 
no instability of his right knee.  The April 2007 VA 
examination report at first makes a finding of no 
instability, but then concludes that the veteran had 
secondary instability due to surgical absence of his ACL.  
The veteran's testimony at his March 2008 hearing was 
credible, and supports his claim.  The lay statements from 
his two daughters also provide evidence in support of his 
claim.  Resolving all doubt in favor of the veteran, the 
Board finds that the veteran has slight instability in his 
right knee, more closely approximating a 10 percent rating 
under DC 5257.  38 C.F.R. § 4.7.  

The veteran's service-connected right knee does not meet the 
criteria for the next higher rating of 20 percent under DC 
5257, as there is no evidence of moderate instability or 
subluxation.  In this regard, the majority of the objective 
testing fails to demonstrate any instability.  The record is 
completely devoid of any findings that the veteran's 
instability is moderate in severity.

Separate Evaluations

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  The veteran's right knee disability is 
evaluated under DC 5003 because he has a diagnosis of DJD of 
the knee, which is supported by x-ray evidence and some 
noncompensable limitation of flexion.  

As discussed above, he is entitled to a separate evaluation 
under DC 5257 because there is evidence that his right knee 
is unstable.  See VAOPGCPREC 23-97.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  As noted above, the veteran does 
not have compensable limitation of extension or flexion.  
Therefore, he is not entitled to separate ratings for flexion 
and extension.  

There is no evidence that other potentially relevant DCs 
should be applied in this case.  There is no ankylosis of 
either knee to warrant application of DC 5256.  Ankylosis, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  As discussed above, the 
veteran is able to flex and extend both legs.  Therefore, he 
does not have ankylosis.  There is no evidence of dislocation 
of the semilunar cartilage to warrant application of DC 5258.  
There is also no evidence of involvement of the tibia or 
fibula to warrant application of DC 5262.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

The veteran's symptoms from his right knee disability cause 
impairment in occupational functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  Additionally, the Board referred 
the issue of entitlement to TDIU to the RO for adjudication.  
The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for degenerative arthritis of the right knee and that 
the evidence supports the assignment of a separate 10 percent 
rating for instability of the service-connected right knee.


ORDER

A disability evaluation greater than 10 percent for DJD of 
the right knee under DC 5003 is denied.  

A separate 10 percent evaluation for instability of the right 
knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


